 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaritz Communications Company,a wholly ownedsubsidiary of Maritz,Inc.andWilliam J.Ferry.Case 7-CA-1941322 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERS-HUNTER AND DENNISOn 14 July 1983 Administrative Law JudgeStanley N. Ohlbaum issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions only to the extent consistent with thisDecision and Order.2The judge concluded that the Respondent dis-chargedWilliam Ferry because he was a memberof Local 666 of the International Photographers oftheMotion Picture Industry Union and to avoidany legal obligation to recognize and bargain withthe Union. Because we find that the decision not tohire Ferry3 was part of the Respondent's overallresponse to a general business downturn and theloss or reassignment of some of the work done byFerry, we reverse.The Respondent purchased Bell and Howell'sWilding division effective 3 January 1981. Beforeand after the takeover, the Wilding division provid-ed commercial photographic, audiovisual, and vid-eotape services for its customers' advertising andemployee training needs. Ferry was a conventionalstillphotographer in the slidefilm department in theWilding division's Southfield office.The Wilding division's principal customer wasthe Ford Motor Co.'s Ford and Lincoln-Mercurydivisions. Because of the general business downturnin the auto industry in the late 1970s and early1980s, theWilding division incurred significant op-'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2The Respondent has requested oral argument The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositions of the partiesThe Respondent has also moved for a new trial, claiming that thejudge's findings and conclusions were affected by bias against the Com-pany Given our disposition of the case, we find it unnecessary to addressthe Respondent's contentions and deny the motion for a new trial3The Respondent's action is more accurately characterized as a refusalto hire rather than a dischargeerating losses4 in 1979 and 1980. Because of Lin-coln-Mercury's decision to produce still slides in-house and Ford's decision to use satellite transmis-sions and videotapes instead of slidefilm (thus dra-matically reducing the need for slides), the Re-spondent anticipated an additional and significantloss of work in 1981.In 1980, during negotiations for the purchase oftheWilding division, the Respondent and Bell andHowell agreed that, in light of the business down-turn, the Wilding division's full-time staff should bereduced.5The purchase agreement required theRespondent to retain only 80 percent of the Wild-ing division's employees. Bell and Howell reducedtheWilding division staff by attrition from 190 to140 employees in 1980. Further, in the fall of 1980,William Kraft, then a Wilding division vice presi-dent, directed Charles Stewart, a production super-visor in the Southfield office, to assess the staffingneeds, evaluate each employee under his supervi-sion, and recommend an order of layoff.6 Becauseof the significant loss of conventional slide photog-raphy work and the industry's growing reliance onsophisticated laboratory equipment to produce pho-tographic images, Stewart concluded that the slide-film department needed only one full-time conven-tional still photographer. Of the two main photog-raphers in the slidefilm department, Ferry andWalter Dieterle, Stewart decided to retain Dieterlebecause Ferry had less familiarity with the sophisti-cated photo-processing equipment than Dieterlewho was also a competent conventional photogra-pher. 7Based on the amount of work in 1980, theamount anticipated in 1981, and taking into accounttheWilding division management's staffing recom-mendations, the Respondent decided which em-ployees to retain. In mid-December 1980 the Re-spondent informed Bell and Howell of its hiringdecisions. Bell and Howell was to inform the indi-viduals to whom the Respondent would not offeremployment. Bell and Howell notified six full-timeWilding division employees before the takeoverthat the Respondent would not offer them employ-ment, but did not notify Ferry because he went on4The judge found that when automobile sales decline as a result of arecession, the Respondent's work increases The judge neglected to find,however, that the increase in business during a recession is short-livedand business significantly and precipitously declines if the recession con-tinues5Bell and Howell had traditionally employed enough full-time em-ployees in the slidefilm department to meet the department's typicallyheavy summer and winter workloads and retained that full-time staffduring the slack monthssAs a result of these evaluations, in October 1980 Stewart terminatedtwo assemblers and a layout artist in the slidefilm department'Stewart also considered Dieterle managerial material In fact, Die-terle was promoted to supervisor at the time of the takeover274 NLRB No. 16 MARITZ COMMUNICATIONS CO201vacation before the Respondent advised Bell andHowell who would be retained. The Respondenttold Ferry when he returned from vacation on 5January that he had been terminated. The Re-spondent did not hire full-time replacements forany of the terminated employees. Instead, the Re-spondent used freelance employees, including anumber of union members, to work on an hourlybasis during the seasonal rush periods.In response to Ferry's unfair labor practicecharge, the Respondent's vice president and gener-al counsel wrote a letter to the Board, one sentenceof which stated, "Ferry was not discharged forlack of work." The judge found this sentence to bean admission that Ferry's termination was notbased on the Respondent's assessment that therewas insufficient still photography work to supporttwo full-time photographers. In the context of theletter, however, the sentence conveys a much dif-ferentmeaning. The letter expressed the Respond-ent's position that it had never hired Ferry andtherefore could not have discharged him for anyreason, including lack of work. The letter furtherexplained that Ferry was not hired because "thefull-time staff needs of the slide-film department. . . could be handled by one photographer," andWalt Dieterle was selected for that position.The judge found that Kraft's January 1981 offerof a $25-per-week raise was in exchange for Die-terle'swithdrawal from Local 666 and was evi-dence of unionanimus.The preponderance of therecord evidence shows, however, that Dieterle re-ceived theraiseas compensation for the loss ofcontributions to the Local 666 pension fund thatBell and Howell had made on Dieterle's behalf.8After filing the unfair labor practice charge,Ferry instituted a civil suit in Federal district courtagainst the Respondent and Bell and Howell alleg-ing,among other things, his discharge violatedMichigan's age discrimination statute.The Re-spondent deposed Ferry in connection with thelawsuit.At the deposition, the Respondent's attor-ney questioned Ferry on a wide range of subjects,including his relationship with Local 666 and thecharge he filed with the Board. The judge conclud-ed that the Respondent's interrogation of Ferryviolated Section 8(a)(1) because it was coercive8The judgealso found that in January 1981 Kraft told Dieterle hecould stay in the Union or resign, but that the Respondent "probablywould prefer that you relinquish your union association," and that KrafttoldDieterle the Respondent was "non-union," "did not want a union,"and would not assume the Local 666 contract The statements to Die-terle, a statutory supervisor, do not support the inference that the refusalto hire Ferry was unlawfully motivatedIn the spring of 1981 Supervisor Stewart apparently cautioned employ-ee David Weiner about a prounion remark because the Respondent did"not like unions"The remarks are too attenuated to support the findingthat Ferry was not hired for unlawful reasonsand concernedissuesirrelevant to the civil suit.9The judge also found the interrogation violatedSection 8(a)(1) because the Respondent did notcomply with theJohnnie's Poultrysafeguards.John-nie's Poultry Co.,146 NLRB 770 (1964).Under Rule 26(b)(1) of the Federal Rules ofCivil Procedure, the right to inquire into mattersrelevant to the subject matter of the pending actionhas been broadly construed "to encompass anymatter that bears on, or that reasonably could leadto other matter that could bear on, any issue that isor may be in the case . . . . [D]iscovery is not lim-ited toissuesraised by the pleadings, for discoveryitself is designed to help define and clarify theissues."1 °Oppenheimer Fund v. Sanders, 437 U.S.340, 351 (1977).We have carefully reviewed thedeposition and pleadings in the civil action and findthe Respondent's examination of Ferry to be withinthe scope of arguably relevant questioning permit-ted by the Federal Rules of Civil Procedure.11 Be-cause theissuesin the civil suit and the Board pro-ceeding arose from the same or similar operativefacts, the Respondent's inquiry into Ferry's workhistory and the circumstances surrounding his ter-mination was likely to touch on a number of areasalso related to the unfair labor practice proceeding.Further, Ferry's claim in the Board charge that hewas fired because of his union membership may beinconsistentwith his claim in the civil action thathe was terminated because of his age. Thus, thequestioningconcerning Ferry's union activity wasrelevant in establishing that age was not the reasonfor the Respondent's refusal to hire Ferry.We do not agree that the Respondent's interro-gationof Ferry violated Section 8(a)(1) because itwas not conducted in compliance with theJohn-nie'sPoultryrequirements. 12 Because Ferry filed9We note that Bell and Howell's attorney asked some of the questionsthe judge discusses Bell and Howell was a separate defendant inFerry'scivil suit, and we find insufficient record evidence that its attorney actedon behalf of the Respondent in examining FerryWe therefore do notconsider the legality of Bell and Howell's conduct during the deposition10Discovery in Federal actions cannot be used merely as a device toobtain evidence in another proceeding in which discovery is more cir-cumscribed, however, and a protective order preventing such an abuse ofthe discovery process may be obtained See 4 Moore,Federal Practice, §26 69 (2d ed 1984)11The judge concluded that some of the questioning was irrelevantbecause the answers elicited would not have been admissible at trial Rule26(b)(1) of the Federal Rules of Civil Procedure, however, states that"[flit is not ground for objection that the information sought will be inad-missible at the trial if the information sought appears reasonably calculat-ed to lead to the discovery of admissible evidence "rzMember Hunter agreeswith his colleagues that the deposition ofCharging PartyFerrydid not violate Sec 8(a)(l)ofthe Act He wouldfind no unlawful interrogation of Ferry in view of the particular circum-stances presented by this case Here, the deposition was taken under theFederal Rules of Civil Procedure in response to a lawsuit filed by theCharging Party himself, the Charging Party was protected by the pres-ence of an attorney, and the Charging Party had a right to object toContinued 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lawsuit in which he was deposed, he must orshould have been aware that the defendant couldexamine him concerning any matter relevant to thepreparation of a defense to the civil Suit. 13ORDERThe complaintis dismissed.questions not relevant to the lawsuit or appeal to the Federal trial courtfor a protective order with respect to certain questions he deemed imper-missible11Member Hunter would find the Board's decision inBill Johnson'sRestaurants,249 NLRB 155 (1980), does not apply here because the civillawsuit which prompted the deposition of the employee was filed by theemployer whereas, here, the Charging Party himself has instituted thelawsuitDECISIONPRELIMINARY STATEMENT, ISSUESSTANLEY N. OHLBAUM, Administrative Law JudgeThis proceeding under the National Labor RelationsAct, 29 U.S.C § 151 et seq., was litigated before me inDetroit,Michigan, on 7 days between July 8, 1982, andJanuary 21, 1983.1 All parties participated throughout bycounsel2 and were afforded full opportunity to presentevidence and contentions, as well as to file briefs subse-quent to the trial. Briefs were received by April 1, 1983.Record and briefs have been carefully reviewed.The principal issues presented are (1) whether Re-spondent Employer violated Section 8(a)(3) and (1) ofthe Act on and since January 5, 1981, through discharg-ing or refusing to hire Charging Party William J. Ferrybecause of his union membership and to avoid bargainingwith his Union, and (2) whether Respondent further vio-lated Section 8(a)(1) of the Act through coercively inter-rogatingFerry concerning his exercise of his rightsunder Section 7 of the ActOn the entire record and my observation of the testi-monial demeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONS1.JURISDICTIONAt all material times, Respondent Maritz Communica-tionsCompany, a wholly owned subsidiary of Maritz,Inc , has been and is a Missouri corporation, engaged inproduction of training and educational programs, slidefilms, still photography, and related products, with busi-ness places in Michigan, Missouri, Illinois, Georgia, Cali-fornia,Wisconsin, and elsewhere, including that here in-volved at 18000 W Eight Mile Road, Southfield, Michi-gan. In the representative fiscal year ending March 30,1981, in its business there, it had gross revenues exceed-1Testimony commenced on January 20, 19832The Charging Party, William J Ferry, was represented by counselfor the General Counsel of the Board, who, through the Board's ActingRegional Director for Region 7 (Detroit, Michigan), issued the complaintherein dated July 30, 1981, based on a charge filed by the Charging Partyon June 10, 1981 The complaint was amended on October 5, 1981, andfurther amended at the trialmg $500,000 and caused to be transported to and deliv-ered there film, photo supplies, and other goods and ma-terials valued at over $50,000 directly in interstate'com-merce from places outside of MichiganDuring thatperiod in its business at said Southfield, Michigan loca-tionRespondent also performed services valued at over$50,000, in and for enterprises located outside of Michi-ganI find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act; and that,at all of those times, Local 666, International Photogra-phers of the Motion Picture Industries (Union) has beenand is a labor organization as defined in Section 2(5) ofthe ActIIALLEGED UNFAIR LABOR PRACTICESA Respondent's Discharge of and Failure to HireWilliam J. FerryIt is undisputed that Charging Party William J. Ferry,at age 56 a highly experienced and competent photogra-pher with auxiliary related skills and a union member,was summarily discharged on about an hour's notice onJanuary 5, 1981, after around 30 years of steady employ-ment in his job, in conjunction with Respondent's take-over of the photographic studios of its predecessor,Wilding Division of Bell & Howell Company in South-field (near Detroit),Michigan, and that Respondent hasfor practical purposes" refused to retain or return him tothat job or hire him for any other job since then. Theissue is why Ferry claims, with the support of the Gen-eral Counsel of the Board, that it was because of Ferry'sunion membership and to avoid the necessity of explana-tion,discussion, or bargaining with the Union under asubsistingcollective-bargainingagreementcoveringFerryRespondent now claims it was for valid businessreasons involving neither of those factorsResolution of this issue, necessitating determination ofthe true reason or reasons for Ferry's discharge and Re-spondent's refusal to continue him in his job or to reem-ploy him, requires careful review and analysis of the sur-rounding circumstances, including those before as well asafter Ferry's discharge.2.Situation before Ferry's dischargeWilliam Joseph Ferry, born in December 1924, hasbeen employed in the photography industry since 1943or 1944 and for some 30 years from 1951 or early in 1952until January 1981 by Respondent's predecesor, WildingDivision of Bell & Howell (and, in turn, by the latter'spredecessorWilding, acquired by Bell & Howell in oraround 1967). Ferry's service in or near Detroit has forpracticalpurposesbeenuninterrupted since around1955-over 25 years (when he was transferred to De-troit)There he was the "number one" or "lead" photog-rapher at Wilding and then at Wilding Division at its Ca-dieux Road (Detroit) location until relocated to South-field (a suburb of Detroit), Ferry being the last photogra-3With insignificant exception alluded to below MARITZ COMMUNICATIONS COpher (before him, Walter Dieterle, a much later additionas an employee-of whom, more later) to be transferredto SouthfieldWilding Division of Bell & Howell (Wild-ingDivision) handled all still photography in or out ofthat (Southfield) location, including photography forlarge commercial clients such as Ford Motors,' Coca-Cola, and various banks, for promotional or training pur-poses.Ferry's job included not only still photographybut the development and processing of films, as well as,to the extent required, video or motion photographyFerry utilized not only conventional but also copyingcameras and miscellaneous auxiliary equipment,ma-chines, and devicesAlthough the bulk of his photogra-phy was at the Southfield location, Ferry was also re-quired to travel, at times extensively, with much "loca-tion" (i e., travel) photography throughout the UnitedStates,aswell as in Canada and Central and SouthAmerica There wasnoequipment in the photographic,or slide films department which Ferry could not and didnot operate, a very substantial and sometimes most of hisworktime being devoted to "lab" work including themaking of photographs of other photographs, as well asof sketches and artwork, photo reductions, and enlarg-ments; operation of a "Four-O-X" (Forox or Forax) pho-tographic reducer/slidemaker and other copying camerasand equipment; darkroom development of negatives andmaking of prints of varying size; and operation of colorfilm processing equipment. Ferry also, from time to time,designed equipment, and made purchases of photograph-icmaterials and supplies for his employer. He participat-ed in production consultations. He also trained new orless experienced personnel in skills familiar to himOn a locationassignment,Ferry would typically be ac-companied by others constituting a team, consisting (forexample), in addition to himself, on the occasion of his 3-week trip to Venezuela in 1977, of seven others, includ-ing aproduction coordinator, a film director, a writer, amotion picturecameraman,and an electrician Although,on that occasion, Ferry recommended his friend or ac-quaintanceWalter Dieterle-who figures prominently inevents to be described, including Ferry's discharge inJanuary 1981-for inclusion in that assignment, his rec-ommendation was not adopted because of Delterle's in-adequate experience. Dieterle started work with Wilding,also as a still photographer, around the beginning of1964, perhaps as many as 10-13 years or so after Ferry.As of 1980, with Ferry and Dieterle the only still pho-tographers, overflow photographic work was handled byslide or still photographic technicians DavidWeiner orRon Slaght, the only two others in the small photo-graphic unit or group under the supervision of LannyLentzer and subsequently, since around 1975, CharlesStewart,who also supervised layout and assembly em-ployeesOf the location or off-premises photography,Ferry continued to do more than DieterleItwas Charles Stewart who responsibly directed thefour members (i e, Ferry, Dieterle, Weiner, and Slaght)4The Ford photographic, account alone generated around $8 millionperyear,accounting for only about half of the photographic unit's work-time5The terms "photographic" and "slide film" are used interchangeably203of this small photographic group, Stewart who usuallyassigned or parceled out work (although to an extent themen themselves decided or worked out among them-selves, informally depending on other tasks on hand,who was or were specifically to do what), and Stewartalone who authorized overtime or time off for membersof this small group, Stewart having been announced bythe Company as "in charge of the photographic depart-ment" to succeed Lentzer, and Stewart remaining suchuntil the time of Ferry's discharge on January 5, 1981Stewart was thus the supervisor, within the meaning ofthe Act, of the small photographic unit or group (as wellas of layout and assembly employees) including Ferry.66Early in the course of the trial counsel stipulated that Walter Die-terle as well as Charles Stewart are and have been supervisors of Re-spondent (i e, Maritz) within the meaning of the Act It is to be notedthat this stipulation, as it expressly states, is limited to Dieterle's supervi-sory status under Respondent Maritz here It does not, of course, touchDieterle's earlier status under Maritz' predecessor,Wilding Division ofBell & Howell As to the latter, although Respondent additionally con-tends that Dieterle also had that capacity prior to Respondent's takeoverofWilding, it has not met its burden of proof of establishing that by apreponderance of substantial credible evidenceThe credible evidenceshows, rather, that during that earlier period (i e , prior to the Maritz Jan-uary 1981 takeover) Dieterle functioned at best at times perhaps as agroup leader of the small group-although even that seems doubtful (Asto the later period, i e , after the Maritz takeover and Ferry's discharge,aswill be shown, Dieterle's raise and promotion to supervisor were tiedto his resignation from the Union of which he and Ferry had been mem-bers for many years, covered by a subsisting collective-bargaining agree-ment, and that promotion and union resignation of Dieterle were de-signed and timed by Respondent to support its plan to bring about thedischarge of Ferry and to claim then as well as here that it was under noobligation to discuss or bargain with him or the Union, even under thecollective-bargaining agreement, since with the promotion and union res-ignation of Dieterle the bargaining unit (consisting of Ferry and Dieterle)was reduced to only Ferry, and that Respondent was thereby freed ofany obligation to bargain since it thereby became a unit of only oneperson (Ferry)While such actions partake of the character of a transpar-ently slick maneuver to attempt to evade the Act's requirements, theyalso ignore the status of these two employees (Ferry and Dieterle) at thecritical times here involved, i e , January 3, 1981, the date of RespondentMaritz' acquisition of Wilding Division, and January 5, 1981, the date ofFerry's discharge, since as of those dates Dieterle had neither resignedfrom the Union nor been promoted to supervisory statusDieterle himself testified that, under Respondent'spredecessorWildingDivision, Ferry as well as Dieterle had the job title of "cameraman/-director"-the collective-bargaining agreement classification of both ofthem Dieterlefurthertestified that although his business cards under Re-spondent's predecessor read cameraman/director, his cards under Re-spondent for the first time eventually identified him as "Supervisor of thePhotographicDepartment " I credit Ferry's unconiradicted testimonythat nobody ever told him that Dieterle was his supervisor or was au-thorized to give him orders he was required to obeyA 20-year old "confidential" intraoffice memorandum, dated in 1963-here singularly dredged up, referring to Dieterle under a caption "super-visor" (without vesting or denomination of any powers to support such apossible characterization, whether or not authorized or eventually carriedout-which has not been established) of the Cadieux darkroom operation,describingDieterle as nonunion-is hardly persuasive evidence to thecontraryAmong other things, there is nothing to indicate Dieterle hadany real authority over Ferry, and Dieterle later became "union" andother organizational shifts and changes came about in the miniscule 4-man photographic unitFurthermore, Respondent's own witnesses conceded that Ferry-whowas Dieterle's senior by at least 10 years-had the same job title as Die-terle underWilding Division Respondent's own "Prior to 1981" organi-zational chart (R Erh 17) doesnotidentify Dieterle as a supervisor, butlistshim in the same manner as Ferry Even Respondent's witnessCharles Stewart, its (as well as its predecessor Wilding Division's) photo-graphic slide department manager, characterizes Dieterle,underWildingContinued 204DECISIONS OF NATIONAL LABOR RELATIONS BOARD"1980 was a very unsual year in the sense that thereseemed to be no let up [in work and overtime]. It [over-time]was continuous .heavy and continuous . .[1979]was another very busy year.[1978]was agood year also " (Credited testimony of Ferry, substanti-ated by Respondent's own witnesses and exhibits, asshown infra, including fn. 27 )During those years-1978 through 1980-Ferry earnedsubstantial sums in overtime pay 7 Through 1980 and tothe time of Ferry's discharge (January 5, 1981)-as wellas thereafter, as will be shown-there was no falling offof photographic work.The entire year [1980] was extremely busy-summer, fall It just seemed to be never ending.There was no time to finish my vacation which Iwas told I must complete [Credited testimony ofFerry.]Respondent concedes, by its letter of June 23, 1981, tothe Board's Regional Office that, at the time of Ferry'sdischarge.Ferry was not laid off for lack of work on January5, 1981. [G.C Exh. 7, p. 3.]The credited proof shows this statement by Respondentto be true, and I agree and find that it is true. Nor wasFerry laid off for lack of work prior to January 5, 1981(with one possibly brief occasion, through error recti-fied), and I so find. Nor was he not hired, reemployed,or recalled to work after January 5, 1981 (as shownbelow) for any lack of work, and I so find.In that year (1980), Ferry spent 25 to 40 percent of hisworking time in photolab work, including operation of acolor processor and "ReproMaster" machine, "for daysata time" Ferry more than amply had and has theknowledge, experience, and versatility to do any kind ofwork, photolab or other, in the photography unit.No serious question is raised concerning the quality ofFerry'swork performance during his 30-year worktenure with Respondent's predecessors, and I find thatduring all of that time he was at least a highly competentand satisfactory employee.Ferry has been a member of Chicago Local 666 of theUnion since around 1953. That Union encompasses, in itsmembership, motion picture cameramen, video camera-men, still photographers, and slide film photographersAt employee meetings convoked in December 1980,presided over by Wilding Division (and subsequently Re-spondentMaritz' Southfield) Executive Vice Presidentand General Manager Wallace W Kraft, to "dispel allDivision, as merely what he calls an unofficial supervisor, never officiallydesignated or identified as a real supervisor because he was union person-nelStewart also concedes that Ferry, under Wilding Division, had thesamejob title, as well as the same pay, as Dieterle, that Dieterle had nopower to hire or fire, and that there was nothing in writing, even inWilding Division's own records, identifying Dieterle as any kind of su-pervisorUnder all of these circumstances, while accepting the fact that Dieterlewas elevated to at least nominal supervisorystatus underRespondentMaritz, there is hardly persuasive basis for finding he also hadthat statusunder Respondent's predecessor, Wilding DivisionI e, on top of his $25,000 base pay, Ferry earned around $11,000 inovertime in 1980, and around $8,500 in each of 1979 and 1978rumors" which had been circulating since around theprevious June concerning acquisition of Wilding Divisionby Maritz (Respondent here), reassured the employeesthat takeover by Maritz would be in the employees' in-terest because of Maritz' know-how and financial stand-ing,perhaps close to a half billion dollars from thewholesale jewelry and later the "promotional" business;and that Maritz would "keep [this Southfield facility]intact," in contrast to other potential successors whowould have cannibalized it.8 At one point, however,Kraft, after introducing a spokesman from Maritz' St.Louis home office, directed all employees who wereunion members to leave. Respondent's witness and vicepresident of Human Resources Goring explained at thetrial that this was because the ensuing discussion wasabout subsequent increased benefits for nonunion em-ployees.Accordingly,Ferry and Dieterle-the onlymembers of Local 666 (photographers)-left, togetherwith perhaps 8 or 10 others Dieterle's request for a copyof a brochure about to be distributed was declined byPersonnelDirector Bosse on the basis that Dieterlewould be given one laterWally Kraft made the announcement that all 300 orbetter employees would be transferred over to thenew company of Maritz when they bought it 9On November 10, 1980 (by letter dated that day, asmodified by letters of November 2, and December 2 and22, 1980), Respondent had agreed to purchase and toassume "certain .. . liabilities" of Wilding Division ofBell& Howell Company consisting of or including itsSouthfield facility, effective January 3, 1981. Purportedto be excluded was "the labor contract with the Camera-man's Local No. 666," Charging Party here and cover-ing Ferry There is no evidence that the Union was aparty to that transaction or the negotiations preceding it.At the time' Respondent succeeded to the Southfieldassets of its predecessor,Wilding Division, including thephotographic studio and facilities there, it also succeededto its personnel including its managerial and supervisoryhiearchy, 10 and its entire photographic group. i t8None of the foregoing is in any way controverted by Kraft, who,without satisfactory explanation, did not testify at the trial9This likewise is wholly undisputed by Kraft, who, as indicated above,did not testify,and who, after the Maritz acquisition, continued on withthe latter in his same capacity1°Thus,Wallace W Kraft, executive vice president of Wilding Divi-sion and general manager of the Southfield facility, as well as his next incommand,John Redmond Farley,and Charles Douglas Stewart,its slidedepartment manager,and its personnel director Joan Bosse were retainedin their former jobs and capacities11As will be shown,on January5, 1981, 2 days after the formally ef-fective January 3, 1981 date of the takeover, Ferry, senior and one of theonly two photographers, was summarily discharged for "lack of work"-totally untrue,as has been shown and found,aswell as contrary to Re-spondent's own later letter to the Board's Regional Office, quoted aboveThe resignation from the Union of the onlyother unionphotographer,Walter Dieterle, as will be shown, had meanwhile been solicited and sug-gested by Kraft, and Dieterle complied, receiving not only a "promo-tion" but a raise, and his wife Lorraine Dieterle received substantial pho-tographic assignments for work previously done by Ferry MARITZ COMMUNICATIONS CO205Respondent Maritz, a privately and closely held enter-prise,maintains around 30-35 locations from coast tocoast throughout the United States, as well as in Mexico,the United Kingdom, and Europe Its vice president ofhuman resources and witness Terry Goring describes itsbusiness as the "incentive business . .the communica-tions business which the Southfield business is a portionofthemarketing research business.[and] thetravel business," the "largest portion .probably 80percent of our total volume" of which is "the incentivebusiness. the development of incentive or motivationprograms for major companies . . . . These are sales,contests or incentive program[s] to motivate salespeopleto sell more product .[Maritz' Southfield operation]isbasically the oldWilding organization " Of Respond-ent's annualworldwide sales of $280million,$12 to $13million isderived from its Southfield operations 12In late December 1980-after the Maritz takeover ofWilding Division was set and signed-Walter Dieterlewas called to the office of Wilding (and Maritz) Execu-tiveVice President and General Manager Kraft, whoconfirmed to him (as had been commonly bruited aroundbefore) thatMaritz was "nonunion," did "not want aUnion," had "no functions in the past with unions," andwould not honor the subsisting collective-bargainingagreement with the Union to which Dieterle and FerrybelongedAgain in early January 1981, when Dieterleasked Kraft about his situation, Kraft "told me [Dieterle]that they [Maritz] . . . didn't believe in unions" and"were not going to honor the [Union] contract," addingthatMaritz "probably would prefer that you [Dieterle]relinquish your union association," and that althoughDieterle's salary "hadn't been established yet," sinceMaritz "would not pay into any [Union] pension funds,"Kraft would "talk to the [Maritz] people in St. Louis andsee if he could get an increase for me [Dieterle], forroughly around $25.00 [per week]."13 And Dieterle'ssalary was in fact "retroactive to when the company wastaken over by Maritz." And Dieterle also did in fact"cease[d] paying [Union] dues sometime in January1981" and withdrew from union membership, Maritzhaving ceased, in contradistinction to its predecessor12Testimony of Respondent's vice president of human resources andwitness Terry Goring13 1 do not credit the testimonial denial of Dieterle, a self-contradicto-ry,evasive, interested, and unprepossessingwitness,plainly bent ontrying to save his own skin and to curry favor with his employer, that hetold Ferry that Kraft had asked him to withdraw from the Union-unlesshis trial interlocutor or Dieterle was attempting to draw an overly sharpdistinction between "asked" and "suggested," in the described context,while at the same time acknowledging that Kraft did indeed tell him thathe would get "a raise," which Dieterle did in fact receive (retroactive tothe date of the Maritz takeover) at or about the time he dropped out ofthe UnionConstruing Respondent's Point "III,A" in its posttrial brief as a re-newed application on its part to suppress the impeaching statement signedby Dieterle (at a meeting held with the blessing of Respondent's South-fieldVice President and General Manager Kraft, Tr p 357), the applica-tion is denied for reasons explored and explained at length in the trialtranscriptAs at the trial, I reject Respondent's view that theMirandarule should apply in Board proceedings Furthermore, the results herewould be the same regardless of Dieterle's written statementWilding Division, to make pension payments under thesubsisting collective-bargaining agreement 14Former business representative, under Respondent'spredecessor, of Stagehands Local 38 as well as of StudioMechanics Local 812-both affiliated with IATSE andoperating a hiring hall, but neither of them the Union towhich Ferry belonged and belongs-Warren RichardWilson testifiedwithout contradiction thatMaritz hasnever entered into a contract with his unionsMaritz'predecessor,Wilding Division, however, had had a col-lective-bargaining relationshipwith these unions forsome 20 years, with the subsisting collective-bargainingagreement expiring in April 1981When Wilson was in-formed by Kraft (Wilding Division's and also Maritz'Southfield generalmanager) on December 24, 1980-after the deal between Maritz and Wilding Division hadbeen concluded-that Maritz was taking over WildingDivision and the Southfield facility and operation, Kraftadded that Maritz "did not want to continue the relation-ship [with the Unions] " Wilson was unsuccessful in at-tempting to persuade Respondent's higher officials other-wiseThose officials confirmedwhatRespondent,through Kraft, had already told WilsonAfter the Maritz takeover, it also did not retain in itsemploy the only union "freelance" permanently assignedstagehand (Allen, a member of Local 38) that its prede-cessor had beenutilizing i 53.Circumstances of Ferry's dischargeFerry returned from his accustomed 2-week vacationin the latter half of December 1980-the only time hisemployer could spare him "because they were alwaysbusy"-on January 5, 1981 At no time had he been noti-fied not to report then, nor intimidation been given himthat his job was to be terminated or was in jeopardyUpon reporting back for work at 7:30 a.m on that day,he heard from fellow employees (whom he identified byname at trial, and none of whom was called to contro-vert his testimony) that the company had been takenover by Maritz, and that his fellow union photographerDieterle'scontinued employment was hinged on his"dropping out of the Union " When Ferry thereuponasked Dieterle whether he was dropping out, Dieterle re-sponded in the negative while also indicating to Ferrythat both of them were to meet later with General Man-ager Kraft, who continued to be in command under thesuccessor,Respondent here Since, however, they hadnot been called in by early afternoon, Ferry asked Die-terlewhy and again whether Dieterle was withdrawingfrom the Union Dieterle again replied negatively Laterin the afternoon, Dieterle told Ferry that he was notwithdrawing from the Union even though Kraft hadasked him to do so.Around 3 45 p m, less than an hour and a half beforequitting time, Ferry was called to the office of Supervi-14 It is again emphasized that in no way is any of the foregoing con-troverted by Kraft, whose testimony Respondent elected not to adduce inthis proceeding15 Respondent did, however, retain Carraway, the only union "film di-rector,"since there were no nonunion personnel available in that catego-ry See infra fns 38 and 42 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDsor Stewart, who (also carrying on in that capacityunder Maritz, as he had under its predecessor WildingDivision) bluntly announced to him, "I have some badnews for you. I have to lay you off." Ferry asked himwhy. Stewart answered, "Lack of work." Ferry replied,"Charlie [Stewart], you know and I know that is not thetruth.There is more to it than that " Stewart responded,"Yes . . . it's out of my hands.It's adecision from up-stairs."Stewart reassuredFerry,however, that he"would be the first one back . . . . I don't care whatthey upstairs think about you. You would be one of thefirst people to come back and work forus . . . . 16 Bill, Idon't like to do this, and it's out of my hands. It's a deci-sion from upstairs." Stewart indicated that he had beendirected to break the news to Ferry because Vice Presi-dent and Manager Kraft did not want to be the one andhad directed his next in command, Farley, to do it, butthat Farley, likewise demurring, had in turn pushed it toStewart, who accordingly added, "Here I am. Here weare." 17Neither then nor at any time since then hasFerry received anything in writing indicating any reasonforhis termination; nor has Respondent elected toproduce any records concerning his termination.Ferry was the only Southfield employee terminated,except for an unidentified data processing employee.About a week later, Ferry received by mail a pay-check for January 518 And, for practical purposes, i 9 hehas not been recalled or rehired.Thus, after about 30 years in his job, Ferrywas, at age56, summarily terminated, during the pendency of a col-lective-bargaining agreement, on about 1 hour's "notice."Although Respondent now contends that it was its pred-ecessor-who did not here testify to that effect or that itwould have terminated Ferry-and not Respondent whoterminated Ferry, it is crytsal clear from the record andRespondent's own proof,and Ifind that-notwithstand-ing itstransparent devices to mask this truth-it was Re-spondent and Respondent alone who made, was responsi-ble for, and carried out the decision to discharge Ferryand not to hire or reemploy him.20Notwithstanding the reason (alleged lack of work) forFerry's termination advanced by Stewart to Ferry-which Stewart acknowledged he had beentoldfromhigher up to make, when Respondent was called uponby the Board's Regional Office to explain why Ferry hadbeen terminated, Respondent stated, by letter of June 23,1981 (G.C Exh. 7, p. 3): Ferry was not laid off for lackof work on January 5, 1981.The author of this letter on Respondent's letterhead,itsVice President and General CounselWilliamR.McGreevy, unexplainedly did not appear at the trial totestify concerning the above statement, nor to explain,modify, change, correct, or dispute it in any way. There16 This optimisticassurancewas not fulfilled, as will be shown17 Stewart's testimony at the trial is consistentwith much of Ferry'sforegoingversion ofhis termination18Although, as stipulated,Respondent Maritz hadformally succeededto the businessof its predecessor,Wilding Division, on January 3, thepaycheck sent to Ferry for January 5 was that of Wilding Division (G CExh 2) The predecessor WildingDivisioncould hardly be paying Ferryfor work done by Ferryin its successor's (i e , Maritz')business19 The rare,brief, and sporadicexceptions are described below20 See further discussion, infra sec III,A,5isno reason not to take Respondent's vice president andgeneral counsel at his own word. I credit that statement,which is amply corrborated by Respondent's ownrecords 21RespondentVice President and General Manager,SouthfieldOperations, John Redmond Farley (Kraft'ssecond-in-command and at the time of trial his successor)acknowledged in his testimony that Ferry was not termi-nated because of dissatisfaction with the quality of hiswork; nor is there any persuasive or credible evidencethat he wasAs has been noted, Ferry was terminated on January5, 1981, 2 daysafterthe stipulated date when Respondenthere succeeded to the business of its predecessor, Wild-ing Division of Bell & Howell.Of the four employees in the photographic group, onlyFerry and Dieterle were union membersWeiner andSlaght were not. With Respondent's "suggestion" to Die-terle, just prior to Respondent's formal physical takeoverof and succession to the Southfield plant, that, in connec-tionwith that takeover it would be well for Dieterle toresign from the Union, this would have left Ferry as theonly union member of the photographic group Ferrywas by far the most senior member of that group andfully qualified to do any work required, lab as well asphoto, as indeed he had. Yet it was Ferry-for practicalpurposes the only union member-who was summarilydischarged by an avowedly antiunion employer; andalso, as will be shown, since Ferry's discharge, only non-union members, rather than Ferry22 have been and con-tinue to be called in for work which Ferry was and isfully qualified to perform.4. Situation after Ferry's dischargeAt the time of Respondent's takeover of Wilding Divi-sion,Respondent succeeded to the latter's property, fa-cilities,operations, and personnel at the Southfield (stillphotography and photolab), Romulus Road (audiovis-ual), and Cadieux Road (where still photos or slides werealso shot),Detroit facilities,aswell as in Toronto(Canada),Houston, and Chicago. Following Respond-ent'stakeover, the Toronto location was transferred andabsorbed into the Southfield location operation-therebyadding to its work, and the Houston and Chicago oper-ationswere later transferred to Maritz' St Louis head-quarters.23And, according to Respondent's (also, priorto Respondent's takeover, its predecessor Wilding Divi-sion's)vice president and general manager of Southfieldoperations, Respondent's witness John Redmond Farley(who succeeded Kraft-to whom Farley had been nextin command under Wilding Division as well as underRespondent), after Respondent's takeover. "Wilding Di-vision continue[d] to report as a separate entity under theMaritz Communications Company."21 Infra fn 2722With only a few negligible and brief exceptions,including comple-tion of a job started byFerry,all in and not since the month followingFerry's discharge, as will be shown23According to Respondent'switness Farley, Houston accounted forno more than 5 percent of Wilding's work at Southfield or Detroit, andChicago for none MARITZ COMMUNICATIONS COShortly after his discharge, Ferry learned from WalterDieterle that Respondent had offered to make it worthhiswhile, including a pay increase of $25 per week, forDieterle to withdraw from the Union. Thereafter, Die-terle did indeed withdraw from the Union and ceased tobe a member as of April 1, 1981 (G.C. Exh 3) AndFerry also ascertained that Respondent was employingDieterle's wife Lorraine Dieterle-not a union member-todo location and other photographic work whichFerry had been doing. Ferry was also told by Dieterlethat they were busy, with enough for Dieterle to dowithout the travel jobs that were required. And Re-spondent'snonunion photolab technician David IsaacWeiner-taken over, as were all other photographic unitmembers except Ferry, by Respondent on its acquisitionof its predecessor,Wilding Division of Bell & Howell-and still in Respondent's employ, but at no time a unionmember, testified carefully that shortly after the Maritz'takeover and Ferry's discharge,WalterDieterle dis-played to Weiner a Maritz business card identifying Die-terleas"Photographic Supervisor," in place of hisformer status under Respondent's predecessor withoutidentifying cardTherewas no lull inthe quantity of photographic andphotolab work at the time of or following Ferry's dis-charge.On a base figure of 100, photolab employeeWemer24 estimates the overall quantity of work in thephotographic department(allof which Ferry was quali-fied to do and in fact did) as follows.25Base YearComparative Quantity(Base-100)19772510019781001979115198011019811201982140And, since the succession by Respondent Maritz, theamountof photographywork done by Weiner, as well asby photolab technician Slaght, has, in the case of each,"doubled." And new accounts, as well as more equip-ment, have been added at Southfield According to Re-spondent'shigh-levelofficialandwitnessFarley, thecomparative sales figures of the acquired and continuedentity known as "Wilding Division" were, in 1981 and1982, under RespondentYearAmount1981$11,500,000198212,500,000with about a 42-percent gross profit margin Even ac-cording to Dieterle, although 1980 was a slower yearthan 1979 for the photographicunit as awhole, photo-24We have been instructed that the fact that a currently employedemployee-such as Weiner-testifies against theperceived interest of hisemployer should be weighed in his favorin assessinghis credibility See,e g, GeorgiaRug Mill,131NLRB 1304, 1305 fn 2 (1961), enfd as mod308 F 2d 89 (5th Cir 1962),Wirtz v B A C Steel Products,312 F 2d 14, 16(4th Cir 1963)25 This is the yearWeiner started207graphic work picked up in both 1981 and 1982 More-over, according to Respondent's executive Farley (vicepresident and general manager of Southfield), Respond-ent's introduction of videodisc in 1981 caused no changesin the slide (still photography) department; indeed, to thecontrary, it increased the still photography work sincestill"shots" were made from videodiscs or tapes. Also,since 1981, Respondent acquired the General Motors ac-count,26 some photographic work for which was per-formed at Respondent's Southfield location acquiredfrom its predecessor hereOn June 23, 1981, Respondent's vice president andgeneral counsel wrote a letter to the Board's Detroit Re-gional Office, in which he stated inter alia (G.C. Exh 7,p. 3, 1st par.), "Ferry was not laid off for lack of workon January 5, 1981 "Notwithstanding this, at the trial Respondent produceda mass of "statistics" which it represented, under oath,were from its records and accurately constituted its com-parativework levels to establish that Ferry was reallylaid off for lack of work-contrary to what Respondent'sown vice president and general counsel had written totheBoard's Regional Office on June 23, 1981. Aftercounsel for the General Counsel had succeeded in dem-onstrating the patent mathematical inaccuracy of thosefigures in numerous significant respects, they were con-ceded by Respondent to be replete with error and werewithdrawn from evidence by Respondent, to be replacedwith "revised" statistics These self-serving alleged statis-tical "analyses," culled during the heat of trial for pur-poses of trial, do not, however, negate the force of theearlier signed admission of Respondent's vice presidentand general counsel, quoted above, that Ferry was notdischarged for lack of work27-a fact which is otherwise26 Prior to 1981, General Motors had been only an extremely occa-sional customer of Respondent's predecessor27 For example(1)R Exh 4,aWilding Division Sales recapitulationfor 1969-1980 isnotbroken down to show Southfield photographic de-partment operations specifically, it does not show that the photographicdepartment at Southfield had "diminishing"business,sales,or profit ascompared to a representative span of previous years, and it indicates sub-stantiallygreater"total sales" in 1977-1980 than in previousyears(2) RExh 5 is only for 1979, and it shows alarger netyearend total for Ferrythan for Walter Dieterle (3) R Exhs 19 (replacing R Exh 6), 20 (re-placing 7), 21 (replacing8),22, 23 (replacing 9),and 24 (replacing 10),show only hours"absorbed" (ie , billed or"billable" as such)andnothours worked (4) R Exh 25, showing total sales for the Southfield oper-ation in 1981 and 1982, shows that they rose by some $3,000,000 from$10,775,359 to $13,982,528Although this particular formulation purportsto indicate a technical"accounting loss," as allegedly "given"to Bou-chard by somebody else and not otherwise substantiated here, Respond-ent's(and its predecessor Wilding Division's) assistant controller and wit-ness Bouchard freely conceded that "operating profit and operating lossisusuallyin an organization[of] the size of Manz,an accountingformulation, depending on all sorts of variables and discrete factors andaccounting artifacts [and therefore] not too meaningful " Thus, even ifthere is considered Wilding Division's sales for 1980-i e, $15,395,000 (RExh 4), and subtracting therefrom its Chicago ($1,305,000) and Houston($710,000)sales,which were after Maritz'1981 acquisition transferred toitsStLouis headquarters operation,and even without allowing forCanada sales($1,182,000) which were absorbed into the Southfield oper-ation,Southfield sales for 1981 and 1982 show a very substantial increaseover those for the preceding years, as Respondent's Controller Bouchardacknowledged 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDamply established by substantial proof of record which Icredit, and which I find-particularly in view of Re-spondent's wholly unexplained failure to produce Mac-Greevy to explain or correct his written representationto the Board's Regional Office. Under the circumstances,I take MacGreevy at his word in stating that "Ferry wasnot laid off for lack of work on January 5, 1981 "Notwithstanding the foregoing,sincehis January 5,1981 termination Ferry has not been rehired or to anysignificant extent at all been recalled to work.28 All havebeen for off-premises "location" photography-one wasfor a day to complete a job he had started for Respond-ent's predecessor.29 On these occasions, when he report-ed to Southfield, Ferry observed Dieterle's wife Lorraineengaged in work there which Ferry had previously per-formed,with both Walter Dieterle and Slaght out on"location" (also work which Ferry had previously per-formed).At no time prior to Ferry's termination hadLorraine Dieterle been called in to do work when Ferrywas available,she had only occasionally and sporadicallybeen called in as part-time "freelancer" to fill in tohandle a work overflow when nobody of the regularstaff of four was available. According to credited testi-mony of Respondent's photographic unit employeeWeiner" after Ferry's termination the volume of photo-graphic work was so great that, even with Lorraine Die-terle called in, it would still have been necessary to callher (or some other freelancer) in even if Ferry had beenretained in his job. 31It is interesting to note that in Respondent's explanato-ry letter of June 23, 1981 (G.C. Exh. 7, p. 3, secondparagraph) to the Board's Regional Office, in connectionwith the investigation of the charge eventually resultingin the complaint here, Respondent makesno mentionwhatsoeverof its employment, much less the extent of itsutilization of, Lorraine Dieterle after Ferry's termination,for work previously performed by Ferry or which Ferrywas capable of performing.Such a glaring omission of aknown material fact cannot be regarded as devoid of sig-nificance under the circumstances.At the trial, Respondent's (as wellas itspredecessor's)photographic department manager and witness Stewartconceded during his testimony that, after Respondent'stakeover and Ferry's termination, Lorraine Dieterle hasnot only earned substantial moneys both from freelancephotographic work and other work not offered to (andwhich she therefore did in place of) Ferry, but that shehas also performed regular payroll work for Respond-28He was recalled on no more than, if any as many as, a half-dozenoccasions,all in Januaty and early February 1981, within a month of histermination,each time for I day or less (perhaps once for 2 days) on afreelance basis,andneversince then21On the assignment which ran into a second day,Ferry did notcharge for the second day In the spring of 1982, Ferry was telephonedfor advice on a pending work project,but he was not remunerated forhis services30 See supra in 2431Lest it be mistakenly supposed otherwise,when automobile sales(promotion of which comprised a large part of the work of Respondent'sas well as its predecessor'sphotograph department)go down, related ad-vertising activity doesnotalso go down,on the contrary, as explained byRespondent's executive and Southfield General Manager Farley,itgoesup-asattested by Respondent's own sales figures for the Southfield op-erationent-t e, work absorbed in Respondent's regular basicpayroll and not specifically billed to or directly paid forby any customer (This, of course, is precisely the workthatFerry had been doing.) Stewart further concededthat since Ferry's termination,Walter Dieterle has beenperforming the location photography previously per-formed by Ferry, as well as a substantial amount of over-timework; and that Respondent has utilized not onlyLorraine Dieterle but various others-onlynonunion, itwould appear 32-for photographic work previously per-formed by Ferry, without offering Ferry that work.Even Lorraine Dieterle's husband,WalterDieterle,grudgingly conceded that if Ferry had not been termi-nated, he could at least have done all of the work thatLorraineDieterlewas thereupon called in to do inFerry's place.Respondent'sphotolab assistantWeiner33 estimatesthat the Southfield photographic department was 20 per-cent busier in 1982 than even in 1981. In 1982, Weinerwas shown an organizational chart of the Southfield fa-cility by his higher supervisor Wentsel (photographic de-partment manager Stewart's superior), indicating that theSouthfield photographic group is to be augmented or re-stored tofour persons again-i e.,what it was, and hadbeen for many years, until the time of Ferry's termina-tion-at any time that Dieterle desired 34On one occasion when Ferry was called in for a brieffreelance day in January 1981, he was asked by Photo-graphicDepartment Manager Stewart if he would bewilling to do lab work, and Ferry indicated he under-stood this would be at less than the going or outside rateof pay. Although Ferry expressed willingness to do soand Stewart responded, "Good, I'm glad to hear that,"at no time has Ferry been offered such work, at any rateof pay, by Respondent 35 Respondent states that on eachof the few (and long-since discontinued) brief occasionson which it has utilized Ferry's services since his dis-charge, in Respondent's own phrase- "Ferry was usedeach time without Union involvement" (G.C. Exh. 7, p.3, third par ).According to Respondent'switness Stewart,generalmanager of its as well as its predecessor's photographicdepartment at Southfield, wage raises of employees theresinceRespondent's acquisition have been accompaniedby the proviso that for certain employees there is to benopay for required overtime ("For nothing, YourHonor"), and he agrees that this is in effect "a system forworking unlimited hours" at the same pay (inconceivableunder union conditions). At a spring 1981 employee'smeeting, subsequent to Ferry's termination, Respondent'sphotolab technicianWeiner 36-who had never been a32Lorraine Dieterle has never been a union member Since Slaght andWeiner,and also Walter Dieterle asof April 1,1981, are likewise notunion members,since the forced exodus of Ferry 2 days after Respond-ent's takeover there has been no union photographic unit at SouthfieldAnother freelance photographer utilized by Respondent for location pho-tography previously done by Ferry, i e , Hofer, is likewise not (nor hashe ever been)a union member33 See supra fn 2434Without explanation,Wentsel was not called to testify to disputethisNor did Dieterle3s All undisputed by Stewart in his testimony here36 See supra fn 24 MARITZ COMMUNICATIONS COunionmember and was retained in Respondent'semploy-expressed the opinion that, in view of unwel-come changes in work conditions since Respondent'stakeover, it might be desirable for the employees to havea union For this remark, Weiner was brought up sharplyby his supervisor, Stewart, who cautioned him to "watchthose type of conversations . . people from St Louis[i.e ,atRespondentMaritz' headquarters] do not takekindly [to] that kind of conversation . .they do notlike unions. 1137Following a strike by unionprojectionistsagainstRe-spondent in the summer of 1981, Southfield Vice presi-dent and General Manager Farley (who eventually re-placed Kraft there) remarked to Weiner that the Romu-lus (audiovisual) location, at which unionprojectionistsworked and which had been included in Respondent'stakeover from its predecessor, was about to be disposedof by Respondent. This testimony is uncontroverted byFarley in his testimony here. It is the General Counsel'scontention that this, as well as other described openlyand avowedly antiunion sentiments, together with Re-spondent's "savaging" of the Southfield photographicbargaining unit-i e , Ferry's precipitate discharge onabout 1 hour's notice after 30 years of steady employ-ment, and Dieterle's related promotion and pay increaseaccompanying his employer-solicited or suggested resig-nation from the Union (Ferry and Dieterle being theonly two union members in the photographic unit)-manifests a picture of an employer intent on winnowingout union adherents to avoid the necessity of bargainingcollectively.On the other hand, it is Respondent's posi-tion that such matters are purely"entrepreneurial" deci-sions for Respondent alone, without need for discussionwith any union representative and without governmentalintrusion or scrutiny5Resolution and rationaleWilliam J. Ferry, a 56-year-old all-around professionalphotographer, was, after 30 years of continuous employ-ment as such with Wilding Division of Bell & Howell,RespondentMaritz' predecessor,summarily terminatedon about 1 hour's notice, on January 5, 1981, 2 days afterRespondent's takeover and succession to its predecessor,by prearrangement of Respondent with its predecessor(whose officials and supervisors have continued to serveRespondent in the same capacity in the same physical fa-cilities at the same location with substantially the sameemployees) because Respondent did not desire to bargainwith Ferry's designated union bargaining representativeunder a subsisting collective-bargaining agreement Forpractical purposes, with only a few negligible brief ex-ceptions immediately after his termination and none forover a day or so, Respondent has failed and refused torehire or recall Ferry to work in any capacity since then,although there has been much-no less than prior toFerry's termination-such work to do, which Ferry wasfully qualified to perform, but which Respondent has in-37Although Stewart,in testimonial demeanor a far less prepossessingwitness than Weiner, denied or professed inability to recall saying this, Iprefer, I believe, and accept Weiner's superior recollection and testimonyas set forth above209stead assigned to nonunion personnel Thus and therebyRespondent has achieved its purpose of ridding itself of atried and proven, loyal and excellent employee, for nodiscernible reason other than that he was a member of aunion-a right guaranteed to him by Congress under theAct-and in order not to have to deal with his Union-another right of employees and a requirement imposedon employers by the law of the land, and which Maritzdoes not agree and has deliberately elected to evade andflout, resulting in the unfortunate necessity for the instantproceeding to ensure compliance by Respondent with alaw based onnationalpublic policy of Congress', not Re-spondent Maritz', makingRespondent contends that it cannot be held to haveviolated the Act in regard to Ferry, sinceitwas Re-spondent's predecessor (WildingDivisionof Bell &Howell) and not Respondent itself (Wilding Division orthe selfsame "Wilding" entity) which discharged Ferry.(Itwill be recalled that Ferry's discharge took place 2days after Respondent's formal takeover of the predeces-sor'sSouthfieldplant,managerial/supervisory/workforcepersonnel,operations, trade, and custom.) Al-though this contention ignores the conceded fact that,with insignificant exception, Respondent has steadfastlyfailed and refused (and continues to fail and refuse) tohire or employ Ferry since his discharge, the basic con-tention holds no water even as to the discharge itself.Respondent's own proof overwhelmingly establishes andisrepletewith admission that it wasRespondent-andnotits predecessor Wilding Division of Bell & Howell)-thatmade the determination to discharge Ferry It af-fronts believability for Respondent now to attempt tohide behind the contrivance of Respondent's own per-sonnel whom it had taken over from its predecessor-that the mechanical carrying out of the act of dischargedictated by Respondent was technically perpetrated by"Wilding Division" of Respondent's predecessor 2 daysafter Respondent's takeover of its predecessor with all ofitspredecessor's plant, personnel, customers, operations,and other assets as a going concern,and as a clearsuccessorship thereto"The voice is the voice of Jacob, butthe hands are the hands of Esau " Genesis 2722-23. Re-spondent's witness Vice President of Human ResourcesGoring acknowledged at the trial that although "WildingDivision"was Respondent's designated instrumentalityfor carrying out Ferry's dischargeItwas our [Moritz]decision not to employ him."(Emphasis added) It is wellrooted in the law of agency as well as in labor law thatprincipalsor successors, such as Respondent, cannotthrough such devices escape responsibility for their ac-tions, or, ashere, for violation of the ActWhile Respondent was not necessarily under obliga-tion to retainFerry in its employ, it could not lawfullyterminate (or later not employ) him because of his unionmembership And Respondent could not, merely by pri-vate agreement with its predecessor as here claimed,shuck off an existing collective-bargaining agreement andobligation to continue to bargain thereunder, in the ab-sence ofunionsurrender or relinquishment thereof. Cf,e g, Hudson River Aggregates, Inc.,246 NLRB 192, 197 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1979), enfd.639 F.2d 865(2d Cir1981);Maintenance,Inc,148 NLRB 1299, 1301-02 (1964)According to Respondent's own officials who testifiedhere-"[Respondent Maritz' Southfield operation]isbasi-cally the old[predecessor]Wilding organization" (testi-mony of Respondent'sVice President of Human Re-sources and witness Goring)and "Wilding Divisioncontinue[d] to report as a separate entitly under theMaritzCommunication Company"(testimony of Re-spondent'sVice President and GeneralManager ofSouthfield Operations and witness Farley)It is well settled that where a respondent acquires agoing business with its plant and other assets, includingits custom and goodwill,and continues to operate it withits existing managerial/supervisory/work force as a con-tinuing operational entity without hiatus in operations, assuccessor thereof it continues to be obligated to bargaincollectively with union representatives under a subsistingcollective-bargaining agreement between the Union andthe succesor'spredecessor.Cf,e g , NLRB v BurnsInternational Security Services,406 U S. 272, 278, 279-281(1972);Wiley v.Livingston,376 U.S.543 (1964),MakelaWelding, Inc. v.NLRB,387 F.2d 40, 46 (6th Cir.1967),JeffriesLithograph Co.,265 NLRB 1499(1982);AircraftMagnesium,265 NLRB 1344 (1982);Johnston Ready MixCo, 142NLRB 437(1963).There is here presented a situation not only of a tradi-tional successorship under which the successor is clearlyobligated at least to bargain with the employees'bargain-ing representative under a subsisting collective-bargain-ing agreement,but also a situation which eloquently be-speaks not only a violation of that obligation under Sec-tion 8(a)(5) and(1),but also a discharge in violation ofSection 8(a)(3) and(1) of the Act We have here an es-tablished picture of a photographic department,coveredby collective-bargaining agreement with a union, thesenior professional photographer member of which hadbeen in its continuous employ for 30 years, fully experi-enced in and qualified to perform any and all of its oper-ations, a department kept so busy that the photographerin question was not permitted to take his vacation untilthe final 2 weeks of the year, an openly avowed antiun-ion successor which brought about the discharge of anddischarged that senior photographic unit union memberon 1 hour 15 minutes' notice after 30 years of continuousemployment,and relatedly promoted another but farjunior photographer to purported supervisory status (in aresulting 3-man, including that supervisor,unit)with a$25-per-week raise coupled with his employer-inducedresignation from the Union;a successor which, whilecontinuing thereafter to do substantially more photo-graphic business,nevertheless has (with scant and minis-cule exception,and that only during the month followinghis discharge) to employ or rehire the discharged unionphotographer,while hiring only nonunion help to do thework previously performed by the summarily dischargedunion photographer,and an employer who has uncon-vincingly assigned shifting,conflicting and false reasonsfor the discharged union photographer's discharge ("notlaidoff for lack of work"-G C Exh 7, p.3--vs.oralstatement to employee and also contention at trial that hewas laid off for "lack of work,"contrary to overwhelm-ing credited testimony and Respondent's own records-cf supra fn. 27). By long experience, specific know-how,and capability, Ferry could unquestionably have beencontinued to be utilized not only at Respondent's South-fieldphotographic facility as previously, but also else-where in its far-flung corporate empire. Why did it notdo so, or at least make Ferry such an offer? As it franklyand freely indicated, itwantedno unionists in itsemploy. 38Respondent was well aware of Ferry's membership inthe Union prior to and at the time of as well as subse-quent to Ferry's discharge, as well as that "On January3, 1981 the [Union]bargaining unit atWilding consistedof two (2) employees- Ferry andDieterle."39Respond-entwas further well aware that "On January 3, 1981,therewas inexistence a collective-bargainingagreementbetween the said Union and the Wilding Division recog-nizingtheUnion as the sole and exclusive bargainingrepresentativeforallWilding employees [includingFerry and Dieterle]engaged instilland motion picturephotography. 1140 Itwill additionally be recalled that,when photolab technician Weiner expressed the view ata spring 1981 employee's convocation with PhotographicDepartment Supervisor Stewart that a union might becalled for, Stewart sharply cautioned him to "watchthose type of conversations . . . . people from St Louis[ie ,RespondentMaritz'headquarters]do not takekindly [to] that kind of conversation . . . they do notlike unions "Generations of Board experience with the realities ofindustrial relations have accumulated clues or factorsuseful to determination of whether discharge of, or otheradverse personnelaction against,an employee is dis-criminatory (Act, Sec. 8(a)(3)) or coercive, restraintful orin interference with (id. Sec. 8(a)(1)) congressionally de-clared rights of employees (id. Sec. 7) under the Act.Those clues or factors include: leadership or prominencein unionor protected concerted activity by the affectedemployee(NLRB v. Sequoyah Mills,409 F 2d 606, 608-609 (10th Cir 1969),NLRB v. Council Mfg. Corp,334F.2d 161, 164 (8th Cir. 1964); the precipitate nature ofthe discharge in relation to the employer's discovery ofthe discharged employee's organizational activity(Tele-Trip Company, Inc. v. NLRB,340 F.2d 575, 579-580 (4thCir 1965);NLRB v. Council Manufacturing Corp.,supra),the timingof the discharge(NLRB v. Sequoyah Mills,supra;Tele-Trip Company, Inc. v. NLRB,supra,NLRB v.MontgomeryWard & Co,242 F.2d 497, 502 (2d Cir.1957), cert. denied 355 U.S. 829 (1957)); the satisfactoryjob performance of the affected employee(NLRB v.Elias Brothers Big Boy,325 F 2d 360, 366 (6th Cir. 1963));the employer's continued need to have the affected em-ployee's job filled(NLRB v. Local 776, IATSE (Film38Respondent's continued utilization of some unionized employees incertain categories is in no way inconsistent with its desire to purge itsoperations of union members Those exceptions are in categories so effec-tively o' universally union organized that Respondent would,for practi-cal purposes,be unable to obtain unionized help, e g , vehicle drivers(Teamsters)19Respondent's June 23, 1981 letter to Region 7(G C Exh 7, p 2,fifth par )40 Id p 2, fourth par MARITZ COMMUNICATIONS COEditors),303 F 2d 513, 519 (9th Cir 1962), cert denied371U.S 826 (1962)); the replacement of the dischargedemployee(NLRB v. Superior Sales,366 F.2d 229, 235(8th Cir. 1966),NLRB v Davidson Rubber Co,305 F 2d166, 168-69 (1st Cir 1962),NLRB v. Local 776, IATSE(Film Editors),supra;NLRB v. Montgomery Ward & Co,supra); the disparate treatment of the affected employee(NLRB v. Nabors,196 F 2d 272, 275-276 (5th Cir. 1952),cert. denied 344 U S. 865 (1952)); the employer's implau-sible explanations for his action(NLRB v. Harry F Ber-gren & Sons,406 F 2d 239, 245-246 (8th Cir 1969) cert.denied 396 U S 823 (1969)), the employer's shifting"reason" for the discharge(NLRB v. Superior Sales,supra), and the employer's unexplained failure to persua-sively support his explanation for a suspect dischargethrough available records and witnesses (U.S. vDenver& Rio Grande Railroad Co,191U.S. 84, 91-92 (1902);NLRB v. Wallick,198 F.2d 477, 483 (3d Cir 1952)).Congruence of such factors-substantially and signifi-cantly all or almost all here-warrants the conclusionthat the employer's contention that the discharge wasroutine or otherwise not violative of the Act "fails tostand under scrutiny"(NLRB v. Dant,207 F.2d 165, 167(9th Cir. 1953) and cases cited). Cf. alsoNLRB v. GreatDane Trailers,388 U S 26, 33-34 (1967)SinceRespondent's currentlyassigned reason-i.e.,"lack of work"41-for Ferry's discharge does not holdwater as a reason fornot continuingFerry in his job, orfor recalling him to its employ, what, then, was thereason?After careful and close review of the entirerecord, within the frame of reference of the surroundingcircumstances and credited testimony, only one reasonemerges in this case of a seasoned, experienced, capable,versatile, and faithful employee of 30 years' seniority;namely-in view of Respondent's strong unionanimus,so clearly demonstrated, and even voiced in so manyways-Ferry's union adherence; so that, through elimi-nating Ferry from its employment and its attendant re-duction of the photographicbargaining unitto only asinglemember (Dieterle),so asto avoid having to con-tinue to deal with the Union.42 The "icing"in this ploywas to procure Dieterle to drop out of the Union bykeeping him in its employ with a raise of pay and "pro-motion" to "supervisor" over only two others in the re-sulting 3-person (including Dieterle himself)unit(alreadyamply supervised by Stewart), thereby hopefully riddingitself of the Union altogetherOn the record as a whole, I find and determine that, asalleged in the complaint,William J. Ferry was dis-charged and not employed by Respondent because of hisunion membership and to avoid any obligation to bargainwith the Union as required by the subsisting collective-bargaining agreement at the Southfield, Michigan facility4'But cf supra,including Respondent'sown written statement to theBoard's Regional Office (G C Exh 7, p 3)42 In this connection and Respondent's Vice President of Human Re-sources Goring's testimony that Respondent did not honor Ferry's unioncontract because"the law does not recognize a one person bargainingunit," it is to be observed that upon and after its takeover of Wilding Di-vision here, Respondentdid(as acknowledged testimonially by Goring)"take over" a union contract of a different union ("DGA"-DirectorsGuildofAmerica) coveringonly one employee,ie , Carraway a "film di-rector " See supra fns 15 and 38211taken over by Respondent and where Ferry was em-ployed, and that, except for those reasons and consider-ationsFerry would not have been discharged and wouldhave been continued in his job. CfNLRB v. Transporta-tionManagement Corp,462 U S 393 (1983), expresslyapproving Board's rationale inWright Line,251NLRB1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S 989 (1982).B. Interrogation1.Allegation and issueThe complaint, by amendment allowed during theprogress of the trial, alleges additionally that on January3,1983,Respondent interrogated Ferry in violation ofSection 8(a)(1) of the Act. Respondent insists that itsconceded interrogation of Ferry on the occasion in ques-tion was not in violationof the Act.2FactsOn January 3, 1983, during the pendency of the instantproceeding, Respondent through its counsel43 took thedeposition of Ferryin a civil suitwhich Ferry had com-menced against Respondent and Bell & Howell in theUnited States District Court, Southern Division of theEastern District of Michigan, for damages for unlawfuldischarge in violation of statute (other than the Act) andcommon law. The deposition was not taken on notice tothe United States or the Board, and Ferry was represent-ed therein only by private counsel. There is no claim orexplanation here of any necessity for the timing of thatdeposition in relation to the pendent nature of the instantproceeding and trial. The deposition which was not con-cluded but continued sine die, encompassed about 5hoursAt no time before, during, or in connection withitwas Ferry given any"Johnnie's Poultry"reassurance.44Respondent's counsel there interrogated Ferry extensive-ly concerning various aspects ofthe instant proceeding(then pending before me), including Ferry's transactions,written communicationsand statements,and even con-versations, between him and the Board's counsel han-dling the instant proceeding before me, in respect to theinstantproceeding.The General Counsel contends that this interrogationof Ferry by Respondent, insofar as it delved deeply intotheinstantproceeding, went unnecessarily and unreason-ably beyond the needs of the district court case and im-43 The same counsel as its principal trial counsel herein44 As the Board recently reminded inCNA Financial Corp,264 NLRB619 (1982)"UnderJohnnie's Poultry Co,146 NLRB 770 (1964), and its progeny,the Board has long held as it recently did inKyle & Stephen, Inc,259NLRB 731, 733 (1981), that, in preparing its defense in an unfair laborpractice proceedingThe employer must follow specific guidelines in questioning the em-ployee to avoid incurring 8(a)(1) liabilityAmong other require-ments,an employer must tell the employee the purpose of the ques-tions,assure the employee freedom from reprisal,and secure the em-ployee's voluntary participationThese safeguards are designed tominimize the coercive impact of employer interrogation andareapplicable irrespective of the employer's intent to coerce, the extentof the questioning or number of employees so interrogated, or theremoteness of the interrogation to alleged unlawful conduct 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperly probed into the instant case, utilizing the garband mechanism of the district court case to do whatwould otherwise clearly be violative of Section 8(a)(1) ofthe Act. To the contrary, Respondent appears to insistthat the district court action provided in effect an abso-lute and per se unquestionable cover for such a far-rang-ing interrogationAt the trial, during argument on the General Counsel'sapplication,strenuouslyopposed by Respondent, topermit amendment of the complaint so as to include anallegation of an 8(a)(1) violation in the foregoing aspect,Iexpressed the view that I would not rule it out as amatter of lawand that determination of the issue couldwell turn on the nature and extent of the interrogationconducted, considering the issues in the civil suit and thereasonable necessities of trial preparation thereforAl-though this view was and is apparently in no way sharedby Respondent, after more careful consideration I ampersuaded of the essential correctness of the view I ex-pressed at trial and therefore continue to adhere to it.Accordingly,it isnecessary to examine and assess thescope of the interrogation in order to determine whetheritmay fairly be regarded as arguably relevant to theissues or the needs of trial preparation in the districtcourt proceeding If not, the interrogation, depending onits nature and scope, could well be no different from anycoercive interrogation violative of the Act, with no auto-matic and absolute per se immunity from a finding ofviolation of Section 8(a)(1) simply because it was con-ducted under the umbrella of another litigation. The twonecessary tests, it seems to me, are (1) Was the interro-gation in the other case bona fide and reasonably or ar-guably relevant to the issues or trial preparation needs ofthat case, if yes, that is the end of the matter and no8(a)(1) violation may be found 45 If not, however, then:(2)Was the questioning coercive or otherwise improper,so that, if it had been conducted elsewhere, it would bein violation of Section 8(a)(1); if no, that is the end of thematter and no 8(a)(1) violation may be found, but if yes,such a violation should be found.Ido not share what appears to be Respondent's posi-tion (at least at times), that a party in effect enjoys openseason to interrogate an employee with impunity so longas it is done under cover of other litigation.46Particularly in view of the seriousness of the allegationinvolved, and the possible novelty of the contentionsraised, I have painstakingly reviewed the deposition inquestion. It rather exhaustively covers the following sub-jectmatter somewhat extensive delving into the currentphotograph/performing arts/ media-related employmentof Ferry'stwo young sons,Respondent's counsel expressly41 I cannot subscribe to the view that even if the interrogation wasbona fide and relevant and, indeed, even highly material, to issues in theother cases, the interrogation could nevertheless be violative of Sec8(a)(1),whether or not meriting remediation under the Act48 I do not accept Respondent's distinction between litigation startedby an employer for the express purpose of serving as a vehicle for suchinterrogation, and litigation started by the employee against the employ-erEmployees have the right to commence litigation, by exercising thatright they do not relinquish the Act's protections (neither for themselvesnor for other employees within the Act's protection, nor in extinction ordilution of the public interest and statutory obligations of the Board), normake themselves fair game for vandalizationstating his intention to question Ferry concerning the in-stantNLRB proceeding; inquiring into whether Ferryhas applied for social security benefits or filed a workerscompensation claim,whether Ferry has ever testifiedanywhere in any case, eliciting that Ferry's garage wasonce broken into, and thereupon pursuing the circum-stances of that theft, whether Ferry was ever "arrested"or "charged," and thereupon pursuing the circumstancesinvolved in a traffic ticket, Ferry's military service;Ferry's education; details of all employments of Ferrysince high school; the circumstances of Ferry's com-mencement of employment with Wilding in 1950, Ferry'sunion membership in detail now and since 1951; Ferry'smembership in "any other types of organizations";Ferry's employment in detail since his January 1981 dis-charge;47 extensive interrogation concerning the circum-stances of his January 5, 1981 discharge; the status ofFerry's Union and its membership support at the South-field facility;48 conversations with other employees re-garding the union situation in connection with Respond-ent's takeover, even during lunch, Dieterle's conversa-tionswith Ferry concerning Dieterle's intentions withregard to withdrawing from the Union and concerningassurancesDieterle had received in connection there-with, the circumstances of Dieterle's joining the Unionaround 1965 and his admissions concerning his 1981withdrawal therefrom and Maritz' solicitation thereof;Dieterle's assurances of substantial freelance work forFerry from Maritz, which never eventuated, rather ex-tensive questioning concerning the amount of union duesand assessments after as well as before Ferry's dis-charge;49 rather extensive interrogation regarding Die-terle'swithdrawal from the Union; Ferry's conversationswith Kraft and Stewart since Ferry's discharge; Ferry'sconversations withWeiner (a General Counsel witnesshere, still in Respondent's employ at the time of thistrial)at the NLRB Regional Office; Ferry's conversa-tionswith fellow employee Slaght, as well as with Lor-raineDieterle, since Ferry's discharge; detailed interro-gation concerning the extent of Lorraine Dieterle's ob-servedwork activities atMaritz following (as well asprior to) Ferry's discharge here; the extent of Ferry'sovertime work in the year prior to his discharge; Walter47While seemingly irrelevant or peripheral to the district court litiga-tion, this would directly impact upon any backpay liability in a backpaycasesupplemental to the instant proceeding-an inquiry impermissible evenin the instant case48During this phase of the interrogation-involving a subject highlyviolative of the Act and seemingly in no way related to the district courtcase-when pressed to disclose the names of his informants,Ferry pro-fessed inability to identify other than one or two of those employees,adding that if he was wrong"itwould put them in a bad light, and Idon'twant to sit here and do that toanybody "Respondent'scounselnevertheless continued to press Ferry to reveal the identities of the em-ployees who had informed him that Dieterle"had been asked by Maritztowithdraw from the Union," and specifically asked Ferry whetherDavid Weiner-still in Respondent'semploy andwho testified as a Gen-eral Counsel witness adversely to Respondent in the instant proceeding-had been one of his informants49Question by Respondent's counsel at this point (Ferry deposition,G C Exh 4, p 66, 116-8) "So, there was a substantial economic incen-tive for Walt Dieterle to stop his membership with the Union, correct?"It is indeed difficult to see any linkage of that subject with the districtcourt case MARITZ COMMUNICATIONS CODieterle's alleged supervisory status and Stewart's super-visory status; organization of the slide, photographic"multimedia" department, further extensive interrogation(by associate counsel) regarding details of Ferry's unionmembership and dealings with any union business repre-sentatives since the early 1950s, and his and union meet-ingswith employees; the union collective-bargainingagreements and Ferry's role in their negotiation, includ-ing his statements at union meetings; details of grievancesunder the collective-bargaining agreement; union repre-sentation ofotheremployees at Wilding and Maritz; de-tails of Ferry's layoff and of his discussions thereof withhis union business agent and the Union's attorneys;50 dis-cussions at union meetings concerning Ferry's layoff; de-tailsof the settlement withBell & Howellof an NLRBproceeding (against Bell & Howell) other than the in-stantproceeding, including investigative contacts ofNLRB agents with Ferry and conversations betweenFerry and the NLRB investigators, as well as concerningaffidavits signed by Ferry; minute details of Ferry's dis-cussions with the NLRB agents (and their identities) in-vestigating the charge in theinstantproceeding and con-cerning the taking of his affidavit herein, including de-manding production of that affidavit; details of the inves-tigation and impediments to the progress of theinstantproceeding in relation to Maritz' actions or cooperationtherein and the identities of persons whom the NLRB in-vestigator in theinstantproceeding whom the NLRB in-vestigator in the was contacting or endeavoring to con-tact atMaritz, conversations the NLRB investigator intheinstantproceeding was having with Walter Dieterleand David Weiner (witnesses in theinstantproceeding);the identity of possible employee witnesses in theinstantproceeding (e g, David Weiner); details of conversationsbetween Ferry and Linda Rabin Esq., counsel for theGeneral Counsel in theinstantproceeding, including Ms.Rabin's account of her investigative or trial preparationmeasures, covering discussionswithRespondent, andalso "anything that was submitted to the NLRB" (id.,G.C Exh 3, p. 166, 11. 12-13) or to Ms. Rabin (id.,G.C. Exh. 3, p. 167, 1, 5); trial preparations with Ms.Rabin in theinstantproceeding, includingwhatMs.Rabin "told" him to say and not to say or to "emphasizeas important facts to bring out during the testimony" attheinstantproceeding-which had not yet but was aboutto come to trial (id p 169, 11. 3-4);5 i discussions ofFerry with Ms. Rabin (counsel for the General Counselhere) concerning Ferry's conversations with RespondentManager Kraft and also concerning the extent of "free-so It is observed that during this questioning, Ferry's private counselnoted his objection on the record "I object to him [i e , Ferry] revealingany of the attorney-client privileged information that may have been con-veyed to him by his attorney or that may have conveyed back to his at-torney" (deposition, G C Exh 3, p 137, 11 16-19) and instructed Ferrynot to answersuch questions when they were persisted in by Respond-ent's counsel(idpp 138-140), also p 147, 1 24 "Continuing objection ")51At this juncture, the following occurredQ (By Respondent's counsel Opperwall) What did she [Rabin] tellyou [Ferry] not to mention)A (By Ferry) I don't know if I should really answer anything likethatQ (By Opperwall) Well, you're here to answer questions today[G C Exh 3, p 168, 11 5-7 1213lance" work farmed out to others than Ferry after hisdischarge here but which had previously been done byFerry, whether Ms. Rabin had discussed with Ferry anycompany records or other information, or whether Ferryhad any knowledge of documentation concerning the"absorption" (i.e , direct billing or billable labor costs) ofthe photographic department while he was employedthere;Ferry's sources of information concerning "free-lance" photographic work farmed out to others thanFerry after Ferry's discharge, and what Ferry told coun-sel for the General Counsel Rabin in this proceedingabout that; what support Ferry had for his assertion thatMaritz was antiunion; and other interrogation of Ferry indetail concerning the contents of the affidavit suppliedby Ferry in theinstantcase to the Board's investigatorand to counsel for the General Counsel here, includingwhether the words or thoughts were the investigator'srather than Ferry's, in theinstantproceeding.The 187-page deposition of Ferry, which had com-menced at about 1:05 p.m. on January 3, 1983, was ad-journed at 5:50 p.m. to be resumed on an unspecifiedfuture occasion3Resolution and rationaleA careful reading of the deposition in question, withinthe frame of reference of the issues raised by the plead-ingsin the district court case in which it occurred,makes it crystal clear that much of the subject matter itcovered has no conceivable relationship to the issues ofthe district court case and would not be permitted, sinceirrelevant, in the trial thereof. Indeed, a good deal of it isso utterly irrelevant that it raises serious questions as tothe motivations or bona fides of the interrogators. At thesame time, however, major portions of those matters,while utterly irrelevant to the district court case, wouldclearly constitute coercive interrogation in violation oftheAct if they had not occurred under the supposedaegis or mantle of the district court case.Iam unable to subscribe to what appears to be Re-spondent's counsel's theory that the mere fact that a dep-osition is conducted in a court case ipso facto providesopen season for any kind of interrogation, even such aswould, if conducted elsewhere, clearly be violative ofthe Act.52 While I am extremely reluctant to find a vio-lation of the Act within the framework of "depositional"questioning in another case, a careful reading of the"deposition" in question, as reviewed above. in terms ofthe issues in the other case, in my view constrains such afinding here.5352 Could it, for example, seriously be contended that an employer whoin the courseof his testimony in a district court or other case irrelevantlyexplicitly threatens that he will never, under any circumstances, bargainwitha Board-certifiedunion,and that he will discharge any employeewho joins a union, does not thereby violate the Act, on the theory thatanyutteranceis,as a matterof law, totally immunized from accountabil-ity per se simply because uttered in the course of testimony in anotherproceeding?53At least Respondent's counsel's interrogation of Ferry concerninghis conversations with counsel for the NLRB, an agency of the UnitedStates Government, properly serving as counsel also on behalf of Ferryas the Charging Party in the instant proceeding, constituted a tactic ofhighly dubious propriety,since counselforRespondent well knew orContinued 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor does the fact that improprieties are committed bya party's attorney immunize them from condemnation, orfrom accountability by the attorney's principal (hisclient), any less than if committed by any other agent.Indeed, perhaps they may for that reason be regarded asthe more to be condemned, since the popular argumentof unfamiliarity with the law, not infrequently advancedon behalf of laymen, may not seriously be advanced, par-ticularly by knowledgeable labor lawyers such as thoseof Respondent here Cf , e g ,Preston Products Co ,158NLRB 322, 336-343 and 348-350 (1966), enfd. 392 F.2d801, 809 (D C. Cir. 1967), cert denied 392 U S. 906(1968).Although Respondent urges vociferously that its abili-ty to defend itself in the district court action would beirreparably harmed if the described interrogation wereheld to have been in violation of the Act, by no means isthis true.To begin with, the "damage" has been doneand Respondent may utilize the offending portions of thedeposition at the trial, if permitted to do so Further-more, however, as indicated, the offending portions lackrelevance to the issues in that proceeding. Moreover,here, as inW. R. Grace & Co. v. Rubber Workers Local759,113 LRRM 2641 (1983), Respondent cornered itselfby its own actions creating the very situation which itnow decries. It is Respondent's problem to extricate itselffrom the consequences of its own deliberate actions. Cf.Learned Hand, J., inNLRB v. Remington Rand,94 F.2d862 at 872 (2d Cir. 1938), cert denied 304 US 576(1938). "There is no constitutionally privileged methodof harassing or punishing those who exercise rights pro-tected by sections 7 and 8 of the NLRA." Brennan, J.,concurring inBill Johnson's Restaurants v.NLRB,113LRRM 2647 at 2657-58 (1983).It is, accordingly, found that since Respondent's far-roving interrogation of Ferry in the described deposi-tional framework, in significant aspects so far exceeededany reasonably relevant trial preparation needs of thecase in which it occurred, and since it was unaccompa-should have known that such conversations were privileged and not dis-closable in the circumstances Here,once again,as in other aspects of thelegal or "technical"management of the situation involving Ferry's dis-charge(e g , the contention that it was not Respondent,but its predeces-sor,who dischargedFerry),one may well imagine the indignant reactionof Respondent's counsel if Government counsel undertook, without ad-vance notification to and opportunity for Respondent's counsel to bepresent, a questioning of Respondent regarding its own discussions withRespondent'scounsel(The situation regarding a Government agent'spreliminary investigatory contact with Dieterle,with Respondent's vicepresident and manager's knowledge and acquiescence,and in no way in-volving any probing of Dieterle's conversations with Respondent's coun-sel, is clearly entirely different )The fact that Ferry's private counsel at the deposition did not object tocertain questions does not require alteration of the result here reachedTo begin with, he did objectto certainlines of inquiryMoreover, objec-tions are customarilyreserved for trialFurthermore, the United StatesGovernment(ie , the Board)was not a party to that proceeding,and thedeposition was not on notice to the Government, which was hence not ina position or under obligation to object Finally, rights not only for Ferrybut other employees as well as the carrying out of statutory obligationsentrusted to the Board are involved in any invasion of the Act's protec-tions.Respondent's contentionthat Ferry's interrogationcould not havebeen coercive or otherwise violative of the Act since he was no longeran employee of Respondent flies in the face of Sec 2(3) of the Act,which expressly defines an employee to "include any individual whosework has ceasedbecause of any unfair labor practice "need by required safeguards and would, if not so occur-ring within that alleged depositional framework, clearlyconstitute coercive interrogation in violation of Section8(a)(1) of the Act, that the Act was thereby violated Cf.Kyle & Stephen,259 NLRB 731 (1981);Preston ProductsCo., 158 NLRB 322, 336-343 and 348-350 (1966), enfd.392 F 2d 801, 809 (D.C. Cir. 1967), cert. denied 392 U.S.906 (1968).On the foregoing findings and the entire record, I issuethe followingCONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.By engaging and continuing to engage in the actsset forth and found in section II,A, supra, Respondenthas discriminated and continues to discriminate in regardto the hire, tenure, and terms and conditions of employ-ment of employees, thereby discouraging membership ina labor organization, in violation of Section 8(a)(3) of theAct; and has interfered with, restrained, and coerced em-ployees in the exercise of their rights under Section 7and continues to do so, in violation of Section 8(a)(1) ofthe Act.3.By interrogating an employee on January 3, 1983,concerning his exercise of rights guaranteed by the Act,as set forth and found in section II,B, supra, Respondenthas interfered with, restrained, and coerced employees inthe exercise of their rights under Section 7 in violation ofSection 8(a)(1) of the Act.4.The foregoing unfair labor practices and each ofthem have affected, are affecting, and unless permanentlyrestrained and enjoined will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.Respondent's affirmative defenses, set forth in itsanswer and amended answers, should be overruled anddismissed.REMEDYHaving been found to have terminated the employ-ment of an employee and to have failed and refused toemploy him, and also to have coercively interrogatedhim in regard to his exercise of his rights under the Act,Respondent should be required to cease and desist fromthose or other violations; and also to offer full and un-conditional reinstatement to the discharged employee tohis former job and to make him whole, with interest, forany wages, overtime pay, accruals, bonuses, pension fundpayments, and benefits (including vacations and vacationpay, and hospitalization and other medical benefits, in-cluding reimbursement for any expenses or obligationsincurred by reason of any cancellation, withdrawal,lapse, or nonpayment of premiums thereon, by Respond-ent) lost or reduced by reason of said discharge, andwith full restoration of seniority as though said dischargehad not occurred, all as determinable in a supplementalbackpay proceeding if necessary. Sums and interest dueshould be computed as explicated in F.W. WoolworthCo,90 NLRB 289 (1950),Isis Plumbing Co.,138 NLRB716 (1962), andFloridaSteelCorp.,231NLRB 651(1977).All references in Respondent's records indicatingdischarge or nonemployment of William J. Ferry about MARITZ COMMUNICATIONS CO.215or since January 5,1981, for cause (including but notlimited to "lack of work")should be deleted, and heshould be so informed in writing,and Respondent shouldbe required to desist from so indicating to any prospec-tive employer,unemployment insurance office, referenceseeker, or credit agency or character inquiry. Respond-ent should also be required to preserve and make avail-able to the Board's agents its books and records for back-pay and compliance determination purposes;and to postthe usual notice to employees.In view of Respondent'scalculated,deliberate, serious, and pervasive violations ofthe Act in the discharge and nonemployment of Ferry,which thrust at "the very heart of the Act,"54 Respond-ent should also be required to cease and desist from fur-ther violation of its provision.5s[Recommended Order omitted from publication.]54A JKrajewskiMfg Co,180 NLRB 1071 (1970)55NLRB v EntwistleMfgCo, 120 F2d 532, 536 (4th Or 1941)